LARSON, Justice
(dissenting).
The preemption argument, I believe, is inapposite. Our dramshop statute is very narrow. It applies only if a licensee sells and serves alcohol, and then only if the sale is to an adult. There are many areas of potential liability arising out of the furnishing of alcohol, therefore, that are not covered. How can a statute so narrowly drawn reasonably be said to preempt all other areas of potential liability such as the sale of liquor to a minor, as to which the statute does not even purport to apply?
The dramshop statute is a strict liability statute. There is no more justification for saying it preempts negligence suits in areas not covered by the statute than it does to say that the statutory adoption of strict liability in the Restatement (Second) of Torts section 496A preempts products liability based on negligence. That is certainly not our law.
This observation, and many others aimed at the preemption argument are set out in my dissent in Eddy v. Casey’s General Store, Inc., 485 N.W.2d 633, 638 (Iowa 1992) (Larson, J., dissenting), and I continue to rely on them here. I would reverse.
LAVORATO and SNELL, JJ., join this dissent.